DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0306480).
Regarding claim 1:
Park discloses a display device [0003]. Fig. 10 depicts one embodiment wherein the device comprises a support case 141 (blacklight housing), a blacklight unit 120 (blacklight module), a rear housing 145 and lateral housing 147 (support structure), a display panel 110, and a touch sensing film 150 (flexible cover) [0085-0090]. The touch sensing film is bendable, i.e., flexible [0088; Fig.5; Fig. 10].

    PNG
    media_image1.png
    543
    766
    media_image1.png
    Greyscale


As can be seen in the figure, the support case 141 comprises a support plate 141a (bottom wall) and a support sidewall 141b, which provides an accommodation space that receives the blacklight unit 120 [0087-0088]. Also shown in the figure, the lateral housing 147 (support structure) is positioned on the sidewall of the support case 141 (blacklight housing), and the display panel 110 is disposed on the rear housing 145 (support structure). The examiner notes that while the display panel 110 is not directly on or directly in contact with either the lateral housing 147 or rear housing 145 (support structure), the present claim does not require such direct contact. The figure also depicts the touch sensing film 150 (flexible cover) sealing a first gap between the support case 141 (blacklight housing) and the lateral housing 147 (support structure) and a second gap between the lateral housing 147 (support structure) and the display panel 110. Additionally, the touch sensing film 150 (flexible cover) comprises first bending portion (BP1) (first portion) covering a side of the lateral housing 147 (support structure), another portion 150 (second portion) covering the display panel 110, a second bending portion (BP2) (third portion) covering the support plate 141a (bottom wall), and first bending portion (BP1) (fourth portion) covering another side of the lateral housing 147 (support structure), wherein each portion connects with other portions as claimed.
Regarding claims 15-16:
Backlight unit 120 comprises a reflective sheet 122, a light-guiding pate 124, and an optical sheet member 126, wherein optical sheet member 126 comprises at least one diffusion sheet and at least one prism sheet among a lower diffusion sheet, a lower prism sheet, an upper prism sheet and an upper diffusion sheet [0042-0046]. Any of the prism sheets corresponds to the claimed brightness enhancement film.
Regarding claim 17:
Display panel 110 comprises a lower polarizing member 116, a lower substrate 112 comprising a thin film transistor, an upper substrate 114 comprising a color filter, and an upper polarizing member 118 [0033-0038].



Claim Rejections - 35 USC § 103
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0306480).
Regarding claims 3-4:
Park discloses a display device and an embodiment according to Fig. 10 as discussed above under the rejection of claim 1, which is incorporated herein by reference. The cover glass 130 is corresponds to the claimed hardened layer and the touch sensing film 150 corresponds to the claimed base layer. 
Park teaches the touch sensing film 150 can be “adhered” to the display panel 110, but does not explicitly disclose the presence of an adhesive or glue layer [0059]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an adhesive or glue layer between the touch sensing film and the display panel to adhere the two components together.
While Park does not describe the cover glass as being flexible, such glass would be expected to have at least some flexibility, and furthermore, the overall structure of the cover glass, touch sensing film, and glue layer is flexible overall because the touch sensing film portion is flexible in areas where the cover glass is not present.
Regarding claim 5:
While Park does not explicitly disclose the cover glass, touch sensing film, and adhesive layer are transparent, the materials would necessarily need to be transparent for the display device to function as a display.


Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Park (US 2016/0306480) discloses a display device as discussed above. Park is silent with regard to a polyimide film as in present claim 6, and also with regard to a support structure comprising a body portion, a first extension portion, and a second extension portion as in present claim 7.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to independent claim 1 to incorporate the features of claim 2, now canceled, overcome the previous rejections based on Sugawara. The reference is silent with regard to the claimed subject matter. 


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/23/2022 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787